                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

 UNITED STATES OF AMERICA,                    )       CASE NO.: 1:17-cr-00417
                                              )
                         Plaintiff,           )       JUDGE PATRICIA A. GAUGHAN
                                              )
           vs.                                )
                                              )
 LESTER ENRIQUE CASTANEDA,                    )       DEFENDANT’S MOTION FOR 60 DAY
                                              )       EXTENSION OF TIME TO SELF
                         Defendant.           )       REPORT
                                              )

       Now comes the Defendant, Lester Enrique Castaneda, by and through his undersigned

counsel, who hereby respectfully requests this Honorable Court to grant an order extending Mr.

Castaneda's self-report date for sixty (60) days to serve his sentence. Counsel has discussed this

matter with AUSA Robert Kern who has indicated that the government does not have any

objection to this request. The Defendant’s self-surrender reporting notice requires him to report

to the Bureau of Prisons on October 30, 2018. Mr. Castaneda is respectfully requesting this

Honorable Court to allow a sixty (60) day extension of time of his self-report date to permit him

to finish residential remodeling contracts that are still pending. Mr. Castaneda's PSR indicates

that he has been self-employed as the owner of his own residential remodeling companies since

2014. (PSR, p. 9). Mr. Castaneda currently operates Wacho Remodeling Services, Inc. in

Hialeah, Florida since December 2017. At this time, he has open contracts for work that needs to

be completed. If he were to self-report as scheduled, Mr. Castaneda would be unable to complete

that work, causing great hardship to his company and family.

       As this Honorable Court is aware, Mr. Castaneda has been out on bond during the

duration of this matter and has complied with all of the requests of pretrial services and this




                                                  1
Honorable Court. Therefore, for the foregoing reason, Defendant Castaneda respectfully requests

this Honorable Court to extend his self-report date by sixty (60) days.



                                                     Respectfully Submitted,

                                                     /s/ Jaime P. Serrat_________
                                                     JAIME P. SERRAT LLC
                                                     Jaime P. Serrat, (#0031660)
                                                     Attorney for the Defendant
                                                     55 Public Square
                                                     2100 Illuminating Building
                                                     Cleveland, OH 44113
                                                     (216) 696-2150; (216) 696-1718- fax
                                                     serratlaw@hotmail.com




                                CERTIFICATE OF SERVICE

       I hereby certify that on October 11, 2018, a copy of the foregoing was filed

electronically. Notice of this filing will be sent to all parties by operation of the Court’s

electronic filing system. Parties may access this filing through the Court’s system.



                                                     Respectfully Submitted,

                                                     /s/ Jaime P. Serrat_________
                                                     JAIME P. SERRAT LLC
                                                     Jaime P. Serrat, (#0031660)
                                                     Attorney for the Defendant




                                                 2
